133 S.E.2d 457 (1963)
260 N.C. 674
Vada GRANT
v.
Savannah Flora SHADRICK.
Clyde GRANT
v.
Savannah Flora SHADRICK.
No. 602.
Supreme Court of North Carolina.
December 11, 1963.
Morgan, Byerly, Post, Van Anda & Keziah, High Point, for plaintiff appellees.
Deal, Hutchins & Minor, Winston-Salem, for defendant appellant.
PER CURIAM.
Each plaintiff's allegations as to defendant's negligence include the following: (1) She failed to exercise due care to keep a proper lookout; and (2) she "swerved her automobile" into the path of the Grant car, "drove the same upon the left side of the highway," and "failed to yield the right of way" to the Grant car.
There was evidence tending to show: U. S. Highway No. 19, where the collision occurred, is approximately twenty feet wide. It is a two-lane ("blacktop") highway. Grant was proceeding north on his (right) side of said highway at a speed of approximately forty miles per hour. The highway was straight. As Grant approached the point of collision, he met a line of three cars proceeding south on their (right) side of said highway. As Grant approached, the third car, defendant's Volvo, "swerved out" from behind the second car, left its right side of said highway and collided with the Grant Dodge on Grant's right side of said highway.
When considered in the light most favorable to plaintiff, the evidence was sufficient to withstand defendant's motions for judgment of nonsuit and to support the verdicts.
Grant was permitted to testify, over defendant's objection, that a State Highway Patrolman who investigated the collision charged defendant with "failing to yield right of way" and that defendant, before a justice of the peace in Andrews, North Carolina, pleaded guilty to this charge. There was no contention that defendant's plea constituted res judicata or an estoppel with reference to any matter involved therein. The testimony was offered and admitted as evidence in the nature of an admission bearing upon whether defendant operated her car onto the left side of the highway *459 and directly in the path of the approaching Grant car.
"Evidence of a plea of guilty to a criminal charge arising out of an automobile accident is generally admissible, but it is not conclusive, and may be explained." Blashfield, Cyclopedia of Automobile Law and Practice, Volume 9C, Permanent Edition, § 6196; 31 C.J.S., Evidence § 300b; 8 Am.Jur.2d, Automobiles and Highway Traffic § 944; Annotation, 18 A.L.R. 2d 1287, 1307, and supplemental decisions.
The patrolman's testimony as to what occurred, if anything, before the justice of the peace in Andrews was subject to contradiction and explanation, the weight to be given his testimony and the matters referred to therein being for jury determination. Defendant did not testify or offer evidence. Defendant's pleading, as noted in our preliminary statement, is to the effect the collision occurred on her left (Grant's right) side of the highway. Under the circumstances, we perceive no prejudicial error in the admission of the patrolman's said testimony.
No error.